Citation Nr: 1206503	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  09-41 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to Dependency and Indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1943 to October 1945.  The Veteran died in October 2008.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

The Board notes that the appellant was scheduled for a Travel Board hearing in October 2011, to which she failed to appear.  Prior to the hearing, the appellant notified her representative that she would not appear.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2011).

In a December 2011 appellant's brief, the appellant's representative contended that the issue of entitlement to service connection for the cause of the Veteran's death is on appeal.  The issue of entitlement to service connection for the cause of the Veteran's death was denied in the February 2009 RO decision.  The appellant filed a timely notice of disagreement, and a statement of the case (SOC) was issued in October 2009 for two issues (entitlement to service connection for the cause of the Veteran's death and DIC benefits under 38 U.S.C.A. § 1318).  In her VA Form 9, dated in October 2009, the appellant stated that she was only appealing the issue of entitlement to DIC benefits.  Box 9B of the form was checked and the following statement was typed in block 9:  "The widow, [Mrs. P.H.] wishes to appeal her denial of the D.I.C. benefit."  In addition, block 10 of the form only referenced the issue of DIC benefits, and did not make any arguments or contentions with regard to entitlement to service connection for the cause of the Veteran's death.  February 2010 and October 2011 correspondence only referenced the appellant's claim for DIC benefits under 38 U.S.C.A. § 1318.  Based on the foregoing, the Board finds that a timely substantive appeal has not been filed for the claim of entitlement to service connection for the cause of the Veteran's death, and the Board does not have jurisdiction over that issue. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In pertinent part, the provisions of 38 U.S.C. § 1318 establish that VA compensation benefits may be paid to the surviving spouse of a deceased veteran, in the same manner as if the veteran's death were service connected, if the deceased veteran was in receipt of compensation at the time of his/her death for a service-connected disability rated totally disabling, if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding his/her death.  In this case, at the time of the Veteran's death in October 2008, he had been in receipt of a total rating for compensation purposes based on individual unemployability (TDIU) from November 30, 1999, a total of 8 years and 10 months.  

In the appellant's brief, dated in December 2011, the appellant's representative asserts that, but for clear and unmistakable error (CUE) in a February 9, 2000 RO decision which assigned an effective date of November 30, 1999 for the award of a total rating for compensation purposes based on individual unemployability, the Veteran would have been continuously rated totally disabling for service-connected disability for a period of 10 or more years immediately preceding his death.  In this regard, it is asserted the Veteran's claim for a TDIU, received within one year of an August 1999 RO decision which granted service connection for a low back disability, and assigned a 40 percent rating effective from September 13, 1990, should have been construed as a timely notice of disagreement with the assigned rating as the maximum benefit had not been granted.  Hence, it is asserted, the effective date of the TDIU should have been assigned in conjunction with the date the Veteran first met the percentage requirements established by 38 C.F.R. § 4.16(a).  

It is also asserted that there was CUE in the August 1999 rating decision as it failed to adjudicate an inferred claim for TDIU, as the record at the time of the August 1999 rating decision reflected the Veteran's eighth grade education and occupational history in the construction industry.  

Pursuant to the provisions of 38 C.F.R. § 3.22(b)(1), the Board finds that the raised motions of clear and unmistakable error (CUE) in an August 10, 1999 rating decision, and in a February 9, 2000 rating decision, are inextricably intertwined with the issue on appeal, and must be adjudicated prior to appellate consideration of the claim for DIC benefits under 38 U.S.C.A. § 1318.  In this regard, the Board notes that whether either CUE motion is successful directly affects her claim for entitlement to DIC benefits under 38 U.S.C.A. § 1318.  As such, the Board will defer adjudication of the issue currently on appeal (entitlement to DIC benefits under 38 U.S.C.A. § 1318) until RO adjudication of the raised CUE motions.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the motions of: (1) Whether there was CUE in an August 10, 1999 rating decision on the basis that it failed to adjudicate an inferred claim for TDIU, as the record at the time reflected the Veteran's eighth grade education and occupational history in the construction industry, and; (2) Whether there was CUE in a February 9, 2000 RO decision which assigned an effective date of November 30, 1999 for the award of a total rating for compensation purposes based on individual unemployability, on the basis that the claim for TDIU received within months of the August 1999 rating decision should have been construed as a notice of disagreement with the rating assigned as the maximum benefit had not been granted.  Notice of the determinations, and the appellant's appellate rights, should be issued to the Veteran and his representative.  If the benefit sought is not granted, and only if the appellant completes a timely appeal as to the matter(s) (by filing a timely substantive appeal with the RO after the issuance of a statement of the case following a notice of disagreement) should such issue(s) be certified to the Board for appellate consideration. 

2.  After completing any additional necessary development, readjudicate the issue of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.  If the disposition remains unfavorable to the appellant, furnish the appellant, and her representative, a supplemental statement of the case and afford her the applicable opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



